Citation Nr: 1758199	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Harold W. Conick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from August 1997 to March 1998, from May 2003 to September 2003, and from October 2003 to February 2005.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran presented testimony before the Board; the transcript has been associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an evaluation in excess of 10 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2008 rating decision confirmed a prior denial of the claim for left ankle disability and denied the claim for right shoulder disability; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the November 2008 rating decision is not relevant or probative of the issues at hand and is cumulative of the evidence of record at the time of the last prior final denial of the claims sought to be reopened.


CONCLUSIONS OF LAW

1. The November 2008 rating decision, which denied service connection for left ankle and right shoulder disabilities, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the November 2008 5 rating decision, which denied service connection for left ankle and right shoulder disabilities, is not new and material, and the claims are not reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that while additional VA treatment records are being requested in the remand portion of the decision below, these pertain to additional treatment reported by the Veteran for the lumbar spine disability.  The Veteran has not reported that he has received any additional treatment related to the right shoulder and left ankle.  As such, any records obtained as a result of the remand below are not relevant to the issues being decided herein.

New and Material Evidence

The Veteran seeks to reopen previously denied claims for service connection for left ankle and right shoulder disabilities.  By a November 2008 rating action, the RO denied the claim for service connection for right shoulder disability on the basis that the evidence of record did not support a finding that a right shoulder disability began in service   The RO confirmed a previous denial of the claim for left ankle disability because there continued to be no evidence which showed a chronic left ankle disability that began in service.  The Veteran did not appeal the decision.   No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C. § 7105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that in the November 2008 rating decision, the RO appeared to reopen the issue of service connection for left ankle disability prior to confirming the previous denial.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the November 2008 rating decision, the record included service treatment records that were negative for either a left ankle or right shoulder disability, despite medical history reports of a trick or painful shoulder in March 1999 and swollen ankles in October 2003.  An April 2003 report of medical history noted a report of broken left ankle at age 6.  A March 2007 sick slip indicated the Veteran slipped on ice and fell on his right shoulder, which had been recently been operated on.  A February 2008 assessment noted shoulder surgery in January 2007.  

Also of record was a January 2008 VA examination noting the right shoulder surgery and which contained complaints of spraining his ankle in Kuwait and falling on his right shoulder in Iraq.  X-rays were questionable for spur formation or old fracture of the left ankle.  The right shoulder x-ray showed slight widening of AP joint space.  The Veteran was diagnosed with chronic left ankle sprain and chronic strain of the right shoulder, post repair.   There was no indication that either disability was related to service.  Private medical records showed the Veteran injured his shoulder in 2000 lifting a box.  Entries dated in January 2007 indicated he injured his shoulder seven years prior reaching into a car.  He underwent surgery in January 2007 for impingement syndrome, rotator cuff tendinitis and labral tear.  

Since the November 2008 rating decision, no new evidence has been added to the claim file that is material to the Veteran's claims.  Notably, there still is no evidence that either a left ankle or right shoulder disability began in or was the result of service.        

The Veteran's statements during his hearing before the Board did not contribute to a more complete picture of the nature and etiology of the Veteran's claimed disabilities as they were essentially cumulative of the evidence in the record at the time of the prior denials, i.e. claiming that he twisted his ankle in service and reinjured his right shoulder during Reserve service after surgery performed while a civilian.  The Board therefore finds that the evidence is neither new nor material, and does  not raise a reasonable possibility of substantiating the claims.  

Accordingly, the Board finds that new and material evidence has not been added to the record and the claims must be not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

ORDER

The application to reopen the claim for service connection for left ankle disability is denied.

The application to reopen the claim for service connection for right shoulder disability is denied.


REMAND

The Veteran last underwent a VA examination to assess the severity of his service-connected lumbosacral strain in October 2011, over six years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's disability may have worsened.  Specifically, the Veteran testified that his lumbar spine disability has increased in severity since the last VA examination.  Accordingly, a new VA examination is necessary to assess the current level severity of the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Veteran additionally testified that he sought outpatient treatment for his lumbar spine disability at the VA as recently as January 2017.  The most recent VA outpatient treatment records associated with the electronic record are dated in June 2015.  Updated records must be obtained upon remand.  38 C.F.R. § 3.159 (2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must secure any outstanding, relevant VA medical records, to include those dated from June 2015 to the present.  All attempts to secure this evidence must be documented in the electronic record by the RO and VA facilities must provide negative responses if no records are available.  

2.  The Veteran must be afforded a VA examination to determine the severity of his service-connected lumbosacral strain.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.  

(i) The examiner must determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

(ii) The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(iii) The examiner must also specifically state whether there is any intervertebral disc syndrome and if so, state the total duration of incapacitating episodes.  

(iv) The examiner must also indicate whether there are any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


